Title: [From Thomas Jefferson to William Davies, 4 April 1781]
From: Jefferson, Thomas
To: Davies, William


[Richmond, 4 Apr. 1781. A minute in the War Office Journal (Vi) under this date reads as follows: “The Governor’s Answer: that as Col. Porterfield’s death happened after the Resolution of Assembly directing the state Regiments to be reformed, no promotion on that event can be admitted: That the Executive approves of the 2d. Lieutenants, supernumeries, acting as Ensigns: That it is Mr. Browne’s duty to furnish provisions whenever necessary: And that they have sent a Warrant for the money desired for Capt. Pryor.” Letter not found.]
